                                         C a s e 1:1:19-cv-08952-PGG-GWG
                                         Case       1 9- c v- 0 8 9 5 2- P G G- G W G DDocument
                                                                                        o c u m e nt 230
                                                                                                       9 Fil e d 111/02/20
                                                                                                          Filed    0/ 3 0/ 2 0 PPage
                                                                                                                                 a g e 11ofof11


L A W O F FI C E S O F MI C H A E L S. L A M O N S O F F, P L L C
  Mi c h a el S. L a m o n s off, E s q. ○ ⌂                                                                                                     R y a n S h a r p, E s q. ⌂ ○▫
  B et h Ki r s c h n e r, E s q. ○                                                                                                              J a s o n L e s n e v e c, E s q. *
  St a c e y H a s k el, E s q. *                                                                                                                Mi c h a el Z o g al a, E s q. ⌂ ○
  M a y a K o g a n, E s q. * ◊                                                                                                                  R y a n C h a r d e r , E s q. ○ ⌂
  C ri s A. Al b u r q u e r q u e, E s q. •                                                                                                     R o n n y S ol o m o n, E s q. ○ ⌂ *
  R o mi n a T o mi n o vi c, E s q.


  Al s o A d mitt e d i n
  ○   E. D. N. Y.                                                                                                                                 Of C o u n s el
  ⌂   S. D. N. Y .                                                                                                                                D a r r e n T. M o o r e, E s q.
  ∞    W. D. N. Y.
  ◊    N J F e d e r al C o u rt                                                                                                                  D a vi d C a r r, E s q.
  *   Al s o a d mitt e d i n N e w J e r s e y
  ^   Al s o a d mitt e d i n P e n n s yl v a ni a
                                                                                                                                                  D e b o r a h E d d y, E s q.
  •   Al s o a d mitt e d i n G e o r gi a                                                                                                        J e s si c a M a s si mi, E s q.
  ▫   Al s o a d mitt e d i n Mi c hi g a n




                                                                                                                           O ct o b er 3 0, 2 0 2 0

T h e H o n or a bl e G a bri el W. G o r e nst ei n
U nit e d St at es Distri ct C o urt                                                M E M O R A N D U M E N D O RS E M E N T
S o ut h er n Distri ct of N e w Y or k
5 0 0 P e arl Str e et, R o o m 6 B
N e w Y or k, N Y 1 0 0 0 7

                                                             R e:         L ett er M oti o n t o Wit h dr a w as C o u ns el P urs u a nt t o L o c al Ci vil R ul e 1. 4
                                                                          J e a n n ett e Di c k v. U nit e d St at es of A m eri c a, e t al.
                                                                          C as e N o. 1 : 1 9-c v - 8 9 5 2

D e ar J u d g e G or e nst ei n :

     T his l e tt er m oti o n is s u b mitt e d o n b e h alf of Mi c h a el Z o g al a, Es q. (f or m er c o u ns el f or Pl ai ntiff J e a nn ett e Di c k ) p urs u a nt t o
L o c al Ci vil R ul e 1. 4. I a m ass o ci at e d wit h T h e L a w Offi c es of Mi c h a el S. L a m o ns off, P L L C.

     T h e L a w O ffi c es of Mi c h a el S. L a m o ns off, P L L C , w er e s u bstit ut e d as att or n e ys f or t h e Pl ai nti ff i n t h e a b o v e-r ef er e n c e d
m att er. As s u c h, I r es p e ctf ull y r e q u est t h at t his C o urt iss u e a n Or d er all o wi n g m e t o wit h dr a w as a n att or n e y of r e c or d f or t h e
Pl ai ntiff i n t his m att er.

     As p er L o c al Ci vil R ul e 1. 4, I r es p e ctf ull y r e q u est t h at t h e C o urt iss u e a n Or d er a c k n o wl e d g i n g t h at T h e L a w Offi c es of
Mi c h a el S. L a m o ns off, P L L C is e ntitl e d t o a n att or n e y ’s c har g i n g li e n t o b e d et er mi n e d u p o n t h e c o n cl usi o n of t h e m att er.

       I r es p ectf ull y t h a n k t h e C o urt f or its c o nsi d er ati o n of t his r e q u est.
                            T h e a p pli c ati o n t o wit h d r a w as c o u ns el f o r pl ai ntiff is g r a nt e d.
                            W it h o ut r uli n g o n t h e m e rits, t h e C o u rt n ot es t h at c o u ns el
                                                                                                                           Y o urs v e r y tr ul y,
                            cl ai ms a c h a r gi n g li e n. It is c o u ns el’s o bli g ati o n t o a p pl y f o r a n
                            o r d e r fi xi n g t h e a m o u nt of t h at li e n at a n a p p r o p ri at e ti m e.
                                                                                                                           Mi c h a el Z o g al a, Es q.
                            S o O r d e r e d.
M Z/ d c h



                               N o v e m b e r 2, 2 0 2 0



      A L L C O R R E S P O N D E N C E T O N E W Y O R K O F FI C E: N e w Y or k Offi c e : 3 2 Ol d Sli p, 8t h Fl o or , N e w Y or k, N Y 1 0 0 0 5 N e w J er s e y Offi c e : 8 8 P o m pt o n
             A v e n u e, V er o n a, N J 0 7 0 4 4 - M ai n T el e p h o n e : ( 2 1 2) 9 6 2-1 0 2 0 T oll Fr e e : ( 8 7 7) 6 7 5-4 5 2 9 F a x : 2 1 2-9 6 2 -3 0 7 8 w w w. msll e g al. c o m
